453 F.2d 406
79 L.R.R.M. (BNA) 2191, 67 Lab.Cas.  P 12,290
RADCO ENTERPRISES, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 71-1312.
United States Court of Appeals,Sixth Circuit.
Dec. 9, 1971.

1
Charles E. Shanklin, Columbus, Ohio, for petitioner; George, Greek, King, McMahon & McConnaughey, Columbus, Ohio, by Harvey A. Rosenzweig, Columbus, Ohio, on brief.


2
Alan D. Cirker, N.L.R.B., Washington, D. C., for respondent; Eugene G. Goslee, Acting Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, John D. Burgoyne, Atty., N.L.R.B., Washington, D. C., on brief.


3
Before CELEBREZZE, Circuit Judge, O'SULLIVAN, Senior Circuit Judge, and ROTH*, District Judge.

ORDER.

4
This case is before the Court on the petition of Radco Enterprises, Inc. to set aside an order of the National Labor Relations Board.  The Board has cross-petitioned for enforcement of its order which is reported at 189 NLRB #48.


5
The Board found that an employee of Respondent had been discriminatorily discharged for Union activity in violation of Section 8(a)(1) and (3) of the National Labor Relations Act.  It ordered the employee's reinstatement and compensation for losses suffered.


6
Respondent questions the decision made by the Board in crediting the testimony of the discharged employee.  Such decisions are customarily within the special province of the Board.  N.L.R.B. v. Stemun Mfg. Co., 423 F.2d 737, 739 (6th Cir. 1970).


7
We hold that the Board's findings are supported by substantial evidence on the record as a whole.


8
It is ordered that the petition for review be and it hereby is denied, and enforcement of the order of the National Labor Relations Board is hereby granted.



*
 The Honorable Stephen J. Roth, United States District Judge, Eastern District of Michigan, sitting by designation